Citation Nr: 1736958	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-18 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an evaluation in excess of 10 percent for postoperative residuals of lung abscess with chronic obstructive pulmonary disease (COPD) prior to May 20, 2015, and in excess of 30 percent thereafter.

4.  Entitlement to an initial compensable evaluation for scar, residual of surgery for lung abscess.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2016, the Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.  

In an August 2016 rating decision, the RO awarded service connection for COPD effective April 11, 2012.  This condition was evaluated with the service-connected postoperative residuals of lung abscess and an increased 30 percent rating was granted effective May 20, 2015.  However, because the increase to 30 percent did not constitute a full grant of the benefits sought, and the Veteran has continued his disagreement with the rating assigned, the claim seeking an increased rating for postoperative residuals of lung abscess with COPD remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that the November 2010 rating decision denied service connection for a seizure disorder on the basis that no new and material evidence had been submitted.  However, the claim for service connection for a seizure disorder has been recharacterized to reflect consideration of the merits of the claim as opposed to consideration of reopening of a previously denied claim.  Service connection for a seizure disorder was denied in an unappealed August 2005 rating decision.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  However, new and relevant service department records, including treatment records from 1960 which note a history of grand mal epilepsy and treatment for seizures during service were received in January 2010.  These records were available at the time of the prior decision and could have been obtained.  By regulation, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  38 C.F.R. § 3.156(c).  The Board will therefore proceed with the claim for entitlement to service connection for a seizure disorder on the merits, as opposed to a petition to reopen the claim based on new and material evidence.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, at his May 2016 hearing before a Decision Review Officer at the RO, the Veteran indicated that his service-connected postoperative residuals of lung abscess with COPD impacted his ability to work. As such, the Board finds that a claim of TDIU has been raised by the record and is currently before the Board.

In his substantive appeal received in July 2013, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in August 2014, the Veteran withdrew his request for a Board hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

Additionally, the Veteran's appeal originally included the issue of service connection for bilateral hearing loss.  In an August 2016 decision, the Agency of Original Jurisdiction (AOJ) awarded service connection for bilateral hearing loss, rated noncompensable, effective February 24, 2009.  As this represents a full grant of the benefit sought on appeal, the issue is not before the Board and will not be further addressed in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a seizure disorder, service connection for hypertension, an increased evaluation for postoperative residuals of lung abscess with COPD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's scar, residual of surgery for lung abscess, is superficial and linear, does not cover an area of 144 square inches (929 square centimeters) or greater, does not adversely affect any function, and is not unstable or painful. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for scar, residual of surgery for lung abscess, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The claim for an increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for scar, residual of surgery for lung abscess.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records and VA treatment records have been obtained.  VA examinations were conducted in June 2009 and June 2016.  The examiners made all required clinical findings to evaluate the Veteran's disability under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examinations are adequate for adjudication purposes.

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.
The Veteran's service-connected scar, residual of surgery for lung abscess, is rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The rating schedule for evaluating scars was revised and amended in 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received after October 23, 2008, the revised criteria will be applied in this case.

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (there is no Diagnostic Code 7803).  Diagnostic Code 7800 evaluates scars of the head, face, and neck.  However, this code is inapplicable as the Veteran's scar is not located on his head, face, or neck.

Diagnostic Code 7801 evaluates scars, not of the head, face, or neck that are deep and nonlinear.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent evaluation is assigned for an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is assigned for an area or areas of at least 72 square inches (465 square cm) but less than 144 square inches (929 square cm).  A 40 percent rating is assigned for an area or areas of 144 square inches (929 square cm) or greater.  Note 2 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Superficial and nonlinear scars not of the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this diagnostic code, a 10 percent rating is assigned for scars that cover an area or areas of at least 144 square inches (929 square cm).  Note 2 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  This diagnostic code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  This diagnostic code directs that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran underwent a VA examination in June 2009.  A physical examination revealed a scar located on the left lateral and posterior chest, measuring 51 cm by 0.5 cm.  The texture of the skin was normal, there was no tenderness in the scar, no adherence to underlying tissue, and no frequent loss of covering of skin over the scar.  There was elevation or depression of the surface contour of the scar on palpation and the scar was superficial.  The scar was not deep, there was no area of induration and inflexibility of the skin, no inflammation, no edema, no keloid formation, and the color of the scar was normal compared to normal areas of skin.  There was also no limitation of motion or function caused by a scar.  

A November 2009 VA treatment record notes the Veteran had a healthy, healed, standard posterolateral left thoracotomy scar.  

At his May 2016 DRO hearing, the Veteran indicated that his scar was about 51 inches long, going from one front part of his body all the way around to the middle of his spine.  It was sensitive to touch, sensitive to sun exposure, would blister easily, and was sore.  The Veteran stated that he had a muscle separation due to the scar, and while his back hurt, it was not from where the scar was, it was from down below his back.  

During a June 2016 VA scars examination, it was noted that the Veteran's scar was not painful, not unstable, and not painful and unstable.  The Veteran's scar was also not due to burns.  A physical examination revealed a scar which affected the anterior and posterior trunk, under the left breast into left mid back.  There was a linear scar measuring 50 cm by 0.5 cm.  The examiner indicated that scars do not result in limitation of function, and other pertinent findings associated with the scars were weakness of left arm and separation of muscle in the mid left back.  The examiner also indicated that the Veteran's scar impacted his ability to work in that the Veteran's lobectomy caused shortness of breath and left arm weakness due to muscle separation from surgery.  

Based on the above, the Board finds that the Veteran's service-connected scar, residual of surgery for lung abscess does not warrant a compensable rating under Diagnostic Code 7804 at any time during the appeal period.  The Veteran indicated at his May 2016 hearing that his scar was sensitive to touch and sun, would blister easily, and was sore.  The Veteran is competent to provide such testimony.  However, on June 2009 and June 2016 VA examination, physical examination of the scar found that it was not painful, unstable, or tender.  Therefore, the Board places greater weight of probative value on the objective evidence of record which found the scar was not unstable or painful.

The Board has also considered whether the Veteran is entitled to a higher rating under other diagnostic codes used to evaluate scars.  As the Veteran's scar is not shown to be deep and nonlinear, Diagnostic Code 7801 is not applicable.  

With regard to Diagnostic Code 7802, a compensable rating is not warranted as the Veteran's scar does not cover an area or areas of 144 square inches (929 square centimeters) or greater.  The June 2009 VA examiner found the Veteran's superficial scar measured 51 cm by 0.5 cm, and the June 2016 VA examiner found the Veteran's linear scar measured 50 cm by 0.5 cm.  Thus, the area covered by the scar is no greater than 25.5 centimeters.  The Board notes that the Veteran testified at his May 2016 DRO hearing that the scar measured 51 inches, not centimeters, in length.  The Board places greater weight of probative value on the objective measurements of the scar in centimeters made by the VA examiners in this case, then the Veteran's observation of the length of the scar.  Notably, even if the scar were 51 inches in length and 0.5 inches in width, rather than in centimeters, the calculation of the square area would remain the same, and would be 25.5 square inches, which is less than the 144 square inches required for a 10 percent rating under Diagnostic Code 7802.

The evidence also shows that the scar does not cause any other disabling effects or limitations of function that may be rated under any diagnostic codes other than Diagnostic Codes 7800 through 7804.  The medical evidence of record does not show any limitation of motion or function due to the Veteran's scar.  While the June 2016 VA scars examiner indicated that the Veteran's scar impacted his ability to work in that the Veteran's lobectomy caused shortness of breath and left arm weakness due to muscle separation from surgery; the Veteran is separately service-connected for postoperative residuals of lung abscess with COPD, which contemplates his shortness of breath, and service-connected for  muscle group II, left side of back and muscle group IV, left shoulder, both of which contemplate the muscle separation and left arm weakness.  To compensate the Veteran separately for shortness of breath, left arm weakness, and muscle separation would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Thus, a rating under Diagnostic Code 7805 is not warranted.  

For these reasons, the Board finds that the Veteran's service-connected scar, residual of surgery for lung abscess, does not meet any applicable rating criteria for a compensable rating.  As the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   





ORDER

An initial compensable evaluation for scar, residual of surgery for lung abscess, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary with the remaining claims to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking service connection for a seizure disorder.  During a January 2013 VA seizure disorders examination, the examiner opined that the Veteran's grand mal seizures clearly and unmistakably existed prior to service and were clearly and unmistakably not aggravated beyond its natural progression by service.  The examiner stated that the Veteran's service treatment records included an August 1959 narrative summary which indicated that the Veteran had a history of grand mal type convulsions prior to service in February 1959.  The Veteran's seizures were nocturnal and controlled on the same medications (Dilantin and Phenobarbital) since 1959.  Therefore, the examiner indicated that it "is not as likely as not that the Veterans [sic] seizure disorder was exacerbated beyond its normal progression due to military service."  

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).   Thus, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.      

Here, the examiner failed to answer whether there was clear and unmistakable evidence that the Veteran's seizure disorder was not aggravated in service.  The examiner stated that it "is not as likely as not that the Veterans seizure disorder was exacerbated beyond its normal progression due to military service," which is not the correct evidentiary standard in this case.  Also, the examiner failed to discuss January 1960 service treatment records which note that the Veteran complained of increased seizures during the past month.  In addition, the examiner's rationale in finding no aggravation in service was in large part due to the Veteran having been prescribed Dilantin and Phenobarbital since 1959.  However, the examiner did not address the fact that the service treatment records show that the Veteran's prescription for Dilantin was increased from 100 mg to 200 mg in November 1960 in order to decrease the amount of seizures.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that a remand for a new medical opinion as to the etiology of the Veteran's seizure disorder is necessary.

Regarding the Veteran's claim for service connection for hypertension, the Veteran has claimed that his current hypertension is due to his service-connected postoperative residuals of lung abscess with COPD.  Most recently, the Veteran underwent a VA examination in June 2016.  The examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner indicated that the records showed that the Veteran has been treated for this condition for some time but there was no evidence that he experienced this condition in service and the examiner did not see a correlation between this diagnosis and his service-connected condition.  However, the examiner provided no rationale for this opinion.  Therefore, remand for a new medical opinion is needed.  Id.    

Regarding the above inferred claim for a TDIU, the Veteran should be notified of the requirements to establish such a claim, and requested to complete a formal claim (VA Form 21-8940).  The AOJ should complete any necessary development for this claim.

Also, with respect to the Veteran's increased rating claim for postoperative residuals of lung abscess with COPD, the Board finds that the claim is inextricably intertwined with the TDIU claim as the Veteran has stated that the postoperative residuals of lung abscess with COPD, in particular, his problems breathing, affects his ability to work.  Since any development could produce further evidence regarding the severity of the Veteran's service-connected postoperative residuals of lung abscess with COPD, it would thereby affect the adjudication of his increased rating claim.  Based on the foregoing, adjudication of the claim for an increased rating for postoperative residuals of lung abscess with COPD must be deferred as the Board is remanding the TDIU claim for further development.

Finally, as the record reflects that the Veteran receives VA treatment, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for TDIU, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.  The Veteran should also be asked to complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.
2.  Obtain the Veteran's VA treatment records from September 2016 to the present.

3.  Thereafter, obtain a supplemental VA medical opinion from an appropriate medical specialist to clarify the nature and etiology of the Veteran's seizure disorder.  The electronic claims file must be made available to the reviewing clinician, and the clinician must specify in the opinion that the file has been reviewed.  Another examination of the Veteran must be performed only if deemed necessary by the reviewing clinician.

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the reviewing clinician should provide the following opinions:

a)  Whether there is clear and unmistakable (obvious or manifest) evidence that any diagnosed seizure disorder preexisted the Veteran's period of active duty service (from May 1959 to April 1962).

b)  If the answer is that a diagnosed seizure disorder  preexisted service, then is there clear and unmistakable (obvious or manifest) evidence that any such preexisting disability DID NOT increase in severity beyond the natural progression of the disability during the above noted period of active duty service (i.e., the disability was not aggravated by service).

c)  If the answer to questions (a) and (b) is "no," then is it at least as likely as not (a 50 percent probability or greater) that any diagnosed seizure disorder is related to the Veteran's active duty service.
  
A rationale must be provided for all opinions and conclusions rendered.  In particular, the Veteran's service treatment records must be addressed, including the August 1959 narrative summary which indicated that the Veteran had a history of grand mal type convulsions prior to service in February 1959, January 1960 treatment records which note that the Veteran complained of increased seizures during the past month, and treatment records from November 1960 which show that the Veteran's prescription for Dilantin was increased from 100 mg to 200 mg in order to decrease the amount of seizures.  The opinions provided should also address the particulars of this Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim.  

If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Obtain a supplemental VA medical opinion from an appropriate medical specialist to clarify the nature and etiology of the Veteran's hypertension.  The electronic claims file must be made available to the reviewing clinician, and the clinician must specify in the opinion that the file has been reviewed.  Another examination of the Veteran must be performed only if deemed necessary by the reviewing clinician.  
Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the reviewing clinician should provide the following opinions:

a)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his active duty service.

b)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is due to or aggravated by the Veteran's service-connected postoperative residuals of lung abscess with COPD.  

A rationale must be provided for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


